82030 (Form 2030) (12/15)
                                                                          United States Bankruptcy Court
                                                                                Middle District of Pennsylvania
     In re     Accomac Inn Inc.                                                                                                                      Case No.
                                                                                                            Debtor(s)                                Chapter    11

                              DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
 I.      Pursuant to II U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
         compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
         be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:

               For legal services, I have agreed to accept········----·-----..··-----------·-·········--..-----------·-..----···-·-----·------   $                      *
               Prior to the filing of this statement I have received_·---------------------·-···--·---·-·----------------····--········---       $                   0.00
               Balance Due                                                                                                                       $                      *
*All services are being rendered at an hourly rate.

2.       The source of the compensation paid to me was:
               ~ Debtor                    0    Other (specify):

3.       The source of compensation to be paid to me is:
               ~ Debtor                 0       Other (specify):

4.       ~ I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

         D I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm . A
              copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

5.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

         a.   Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
         b.   Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
         c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
         d.   [Other provisions as needed]
                    The Debtor has been advised that all services are being rendered at an hourly rate. To date, the Debtor has not
                    paid a retainer to Counsel. The Debtor agrees that services noted herein will be billed at an hourly rate as set
                    forth in the initial fee agreement between the debtor and counsel.

6.       By agreement with the debtor(s), the above-disclosed fee does not include the following service:
                    All services are being rendered at an hourly rate.
                                                                                              CERTIFICATION
         I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in

 this bankruptcy       ~r~cee;i~ . I f>                                                                   -~
                                                                                                           -=----=-=-:-:-----=--:-:-:v~.,~
                                                                                                                                         f-+---t;k-
                                                                                                                                                Y------
       Dat'                   (        {                                                                   Lawrence V. Young 21009
                                                                                                           Signature ofAttorney
                                                                                                           CGA Law Firm
                                                                                                           135 North George Street
                                                                                                           York, PA 17401
                                                                                                           717-848-4900 Fax: 717-843-9039
                                                                                                           lyoung@cgalaw.com
                                                                                                           Name of law firm




Software Copyright (c) 1996-2018 Best Case , LLC - wvvw.bestcase .com                                                                                                       Best Case Bankruptcy


              Case 1:18-bk-04852-HWV                                       Doc 3 Filed 11/19/18 Entered 11/19/18 11:42:49                                                   Desc
                                                                           Main Document    Page 1 of 1
